ON APPLICATION FOR. REHEARING
Decided Feb 6, 1936
This matter is submitted on an application for rehearing. In their application counsel for plaintiffs in error quote the following language from our original opinion: “As a matter of fact no proof that these plaintiffs were taxpayers was offered by the plaintiffs below.” This is a correct statement. However, the court did not state that no proof was offered. There was some indirect proof in the record as developed by the cross examination of a witness for the plaintiffs, to-wit, p. 35:
“Q. Are all those people taxpayers (referring to plaintiffs) ? A. So far as I know.”
P. 54:
“Q. Yet there isn’t one of the iaxpayers in that petition in court. You mentioned this mornuig you couldn’t see any in court. Are there any in court this afternoon? A, No, but I don’t see Mr.'Murray either.”
*90While the record would be more clear if plaintiffs had affirmatively proven their capacity to sue, yet the above testimony has some probative worth. It is sufficient of itself to take the_ case to the jury. The question quoted from page 54 of the record constitutes an admission on the part of the' examiner that each of the plaintiffs was a taxpayer.
■ None of the cases cited by plaintiffs in error covers the situation here presented. In these cases the court differentiates between a petition which does not state a cause of action and one which shows a cause of action but not in the plaintiff. In the case at bar the petition sets forth a cause of action in the plaintiffs as taxpayers. It showed on its face that the plaintiffs were taxpayers. If it had not stated a cause of action at all a demurrer would lie. If it stated a cause of action but not in the plaintiffs as taxpayers it would have been demurrable, but when it did state a good cause of action in the plaintiffs in their capacity as taxpayers it was not demurrable. If the petition stated a good cause of action and alleged that plaintiffs were taxpayers when in fact they were not such, the issue should have been made by specific denial in the answer. We adhere to our former opinion that the question of capacity is deemed to have been waived unless taken advantage of by demurrer or special denial.
Counsel refer to the case of Harnett et v Edmonston, etc., 44 Oh Ap 304. In that case there was evidence offered by the defendants to the effect that the plaintiff was not a taxpayer. The court held that the burden was on the plaintiff to establish his capacity to sue. That was a true statement of the law. That situation is not similarto the present case where no evidence is offered by the plaintiff, when the capacity is not contradicted by the defendants’ pleading and where the defendants inferentially admit the capacity in the questions propounded on cross examination.
The application for rehearing is denied.
BARNES, PJ, HORNBBCK and BODEY, • JJ, concur. '